Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 1 of 19 Page ID #:71




                   EXHIBIT A
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 2 of 19 Page ID #:72

                                                                                                        US008489599B2


(12) United States Patent                                                             (10) Patent No.:                  US 8.489,599 B2
       Bellotti                                                                       (45) Date of Patent:                          Jul. 16, 2013

(54) CONTEXT AND ACTIVITY-DRIVEN                                                    2007/0288247 A1* 12/2007 Mackay ............................ 705/1
        CONTENT DELVERY AND INTERACTION                                             2008. O168135   A1* 7, 2008     Redlich et al. .....             TO9.204
                                                                                    2008/0172261    A1* 7/2008      Albertson et al. .                  705/7
                                                                                    2009,0254971    A1* 10, 2009    Herz et al. .........          ... 726, 1
(75) Inventor: Victoria M. E. Bellotti, San Francisco,                              2009,0265764    A1* 10, 2009    Schultz et al. .................... T26/4
               CA (US)                                                                          FOREIGN PATENT DOCUMENTS
(73) Assignee: Palo Alto Research Center                                           WO            200611 1935 A1       10, 2006
               Incorporated, Palo Alto, CA (US)                                    WO            2007059.241 A2        5/2007
                                                                                                       OTHER PUBLICATIONS
(*) Notice:            Subject to any disclaimer, the term of this
                       patent is extended or adjusted under 35                     Min Hong Yun et al., “Event-based multimedia object scheduling
                       U.S.C. 154(b) by 421 days.                                  algorithm”. Advanced Communication Technology, 2004. The 6th
                                                                                   International Conference on Phoenix Park, Korea, Feb. 9-11, 2004,
(21) Appl. No.: 12/326,457                                                         vol. 2, pp. 735-740, ISBN: 89-5519-119-7.
                                                                                   Al-Bin-Ali F. “Design Principles for Inducing Reactivity in Ubiqui
(22) Filed:            Dec. 2, 2008                                                tous Environments'. Pervasive Services, 2004, IEEE/ACS Interna
                                                                                   tional Conference on Beirut, Lebanon Jul. 19-23, 2004, pp. 131-139,
                                                                                   ISBN: 0-7695-2535-0.
(65)                       Prior Publication Data
        US 2010/O138416A1                  Jun. 3, 2010                            * cited by examiner
(51) Int. Cl.                                                                      Primary Examiner — Bai D. Vu
        G06F 7/30                      (2006.01)                                   (74) Attorney, Agent, or Firm — Shun Yao: Park, Vaughan,
(52) U.S. Cl.                                                                      Fleming & Dowler LLP
        USPC .......................................................... T07f736
                                                                                   (57)                     ABSTRACT
(58) Field of Classification Search
        None                                                                       One embodiment of the present invention provides a comput
        See application file for complete search history.                          ing device that delivers personally-defined context-based
                                                                                   content to a user. This computing device receives a set of
(56)                       References Cited                                        contextual information with respect to the user, and processes
                                                                                   the contextual information to determine a context which is
                 U.S. PATENT DOCUMENTS                                             associated with an activity being performed by the user. The
       5,611,050 A     3, 1997 Theimer                                             computing device then determines whether either or both the
       7,630,986 B1* 12/2009 Herz et al. ............................ 1f1          context and a current activity of the user satisfy a trigger
       7,631,007 B2* 12/2009 Morris .........                 705.7.11             condition which has been previously defined by the user. If so,
       7,797.306 B1* 9/2010 Pather et al. .................. 707/714               the computing device selects content from a content database,
 2002.0054174 A1            5, 2002 Abbott
 2003/0063072 A1* 4/2003 Brandenberg et al. ........ 345,173                       based on the context, to present to the user, and presents the
 2007/0038603 A1    2/2007 Guha ................................ 707/3             selected content.
 2007/0055657 A1* 3, 2007 Yano ................................. 707/3
 2007,025.0901 A1* 10, 2007 McIntire et al. .............. T25,146                                  25 Claims, 4 Drawing Sheets




                                                                                                       00
                                               CONTENT MANAGEMENTSYSTEM                                                        2
                                                       INPUT                        CONTENT DELIVERY
                                                   MECHANISM                           MECHANISM                       CONTENT
                                                                     02            108
                                                                        CONTENT
                                                                        MANAGER


                                                                        CONTENT
                                                                        DATABASE
 Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 3 of 19 Page ID #:73


U.S. Patent        Jul. 16, 2013        Sheet 1 of 4           US 8,489,599 B2




                                                         100
                     CONTENT MANAGEMENTSYSTEM                      2
                         INPUT              CONTENT DELIVERY
                       MECHANISM               MECHANISM       CONTENT
                                  02       108
                                   CONTENT
                                   MANAGER


                                   CONTENT
                                   DATABASE


                                    FIG. T.
 Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 4 of 19 Page ID #:74


U.S. Patent            Jul. 16, 2013         Sheet 2 of 4               US 8,489,599 B2



                 200
            CONTENT MANAGEMENTSYSTEM

                                CONTEXT MANAGER
                 204
                INPUT
              MECHANISM




                                       FIG. 2A



                CONTENT MANAGEMENTSYSTEM             CONTENT DATABASE
                                              CONTEXT MANAGER
                                       241



                    CONTENT
                    STREAM


                     INPUT
                   MECHANISM


                                       FIG. 2B
 Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 5 of 19 Page ID #:75


U.S. Patent        Jul. 16, 2013         Sheet 3 of 4            US 8,489,599 B2




                                    DOES CONTEXT
                                   SATISFY TRIGGER


                    340

                    350




                             RECORD CONTENT PROVIDED       40
                                   BY THE USER
                            CREATE A CONTENT ENTRY FOR     420
                              THE RECORDED CONTENT
                          ASSOCATE THE TRIGGER CONDITION   430
                           FORTHE CONTENT ENTRY WITH A
                               PREDEFINED CONTEXT



                                   FIG. 4
 Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 6 of 19 Page ID #:76


U.S. Patent        Jul. 16, 2013        Sheet 4 of 4                  US 8,489,599 B2




                                                          528
                                                A OPERATING SYSTEM
                                                                          530
                                                   CONTENT MANAGEMENT
                                                         SYSTEM
                                                                          532

                                                                          534
        504                   8 C dy
                                   STORAGE                                536
         506                   lDEVICE
                                                                          538
         54                        SENSORS )
                                                       CONTENT DELIVERY   540
                                                          MECHANISM

                                                   CONTEXT DEFINITIONS -542
                                                       CONTENTPACKAGES -
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 7 of 19 Page ID #:77


                                                    US 8,489,599 B2
                              1.                                                                   2
      CONTEXT AND ACTIVITY-DRIVEN                                 database for the recorded content, wherein the content entry
    CONTENT DELVERY AND INTERACTION                               can be associated with a number of trigger conditions. Then,
                                                                  the computing device associates a trigger condition for the
                     BACKGROUND                                   content entry with a user-defined context or activity. The
                                                                  computing device continuously compares previously-defined
  1. Field of the Invention                                       trigger conditions for the content entry with the ongoing
   The present invention generally relates to techniques and      context of the user and/or user activity. When a trigger con
systems for creating and presenting content to a user. More       dition is met, the computing device retrieves the associated
specifically, the present invention relates to techniques and     content and presents it to the user.
systems for creating and presenting content based on contex- 10      In a further variation, the computing device allows the user
tual information.
   2. Related Art                                                 to create shareable content. To do so, the computing device
   Advancements in computing technology continue to               records the content that is provided by the user, and creates a
improve communication between people and provide versa            content package for the recorded content. This content pack
tile ways to deliver information. These advancements have 15      age can include the recorded content, and can include a num
allowed communities around the world to interact and share        ber of user-defined trigger conditions. The user is capable of
information with each other. In particular, mobile devices are    sharing the content package with other users by distributing
becoming an integral part of human life, as people often carry    the content package to other users, and/or by uploading the
a mobile device throughout their day. These mobile devices        content package onto a public server. Furthermore, other
can include a mobile phone, a personal digital assistant 20       users that download or receive the content package are
(PDA), an MP3 player, a handheld game console, and a laptop       allowed to insert, modify, and/or remove content or trigger
computer. Newer generations of these mobile devices are           conditions from the content package.
developed with more computation power and a growing num              In a variation on this embodiment, the computing device
ber of communication features.                                    defines a context by creating a context or activity entry in a
   In effect, many of these mobile devices can perpetuate a 25    context manager, and associates the context or activity entry
fast-paced lifestyle for their users, as they may help users with a set of contextual information.
schedule the time around their responsibilities. However,             In a further variation, the computing device evolves the
these technological advances do not effectively help their presentation of content over time by updating the content
users cope with this increase in pace. Typical working pro entries in the content database and updating the context or
fessionals may have a number of communication channels 30 activity entries in the context manager responsive to actions
that they monitor, and they often need to remind themselves to performed by the user.
monitor these channels. Also, these users typically have a list       In a variation on this embodiment, the computing device
of errands they need to complete, and this list may grow presents the selected content by following a number of pre
throughout a work week because they do not remember to defined or user-defined presentation rules associated with the
complete these errands until the weekend. Furthermore, these 35 selected content, monitoring actions performed by the user,
users often need to continue advancing their skills, but their and presenting the selected content based on the actions per
work and social schedules do not allow much free time for          formed by the user.
extended study.                                                       In a variation on this embodiment, the computing device
   Unfortunately, mobile devices are not effective in helping presents the selected content by sharing the selected content
working professionals accommodate their responsibilities 40 with a remote device.
around their busy schedule, because these mobile devices are          In a variation on this embodiment, the contextual informa
not capable of learning and understanding the behavior of tion includes one or more of time, date, location, proximity to
their users. Furthermore, these mobile devices cannot deter        a system-detectable tag (e.g., radio frequency identification
mine when and how best to provide their users with informa (RFID) tag), device orientation, Velocity, direction, distance,
tion or suitable entertainment content, because they do not 45 vibration, altitude, temperature, pressure, humidity, Sound,
take into account the activities that their users are involved in. luminous intensity, camera image, and video stream.
                                                                     In a variation on this embodiment, the content includes at
                        SUMMARY                                  least one or more of audio clip, image, video stream, lan
                                                                 guage lesson, e-mail, weather report, calendar reminder,
   One embodiment of the present invention provides a com- 50 news feed, rich site summary (RSS) feed, and Internet blog.
puting device that delivers personally-defined context-based
content to a user. This computing device receives a set of               BRIEF DESCRIPTION OF THE FIGURES
contextual information with respect to the user, and processes
the contextual information to determine whether some aspect         FIG. 1 illustrates a content management system in accor
of the current context can be associated with a probable 55 dance with an embodiment of the present invention.
activity being performed by the user. The computing device          FIG. 2A illustrates a data flow for a content management
then determines whether either or both the contextand current    system associated with delivering content to a user in accor
activity of the user satisfy a trigger condition which has been dance with an embodiment of the present invention.
previously defined by the user. If so, the computing device         FIG. 2B illustrates a data flow for a content management
selects content from a content database, based on the context 60 system associated with allowing a user to create content in
or activity, to present to the user, and presents the selected accordance with an embodiment of the present invention.
COntent.                                                            FIG.3 presents a flow chart illustrating a process for deliv
   In a variation on this embodiment, the computing device ering context-based content to a user in accordance with an
allows the user to create content that is associated with a      embodiment of the present invention.
user-defined contextual or activity-driven trigger condition. 65 FIG. 4 presents a flow chart illustrating a process for cre
To do so, the computing device records the content that is ating context-based content in accordance with an embodi
provided by the user, and creates a content entry in the content ment of the present invention.
   Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 8 of 19 Page ID #:78


                                                     US 8,489,599 B2
                               3                                                                      4
   FIG. 5 illustrates an exemplary computing device that               represent the triggers for presenting content, and are labeled
facilitates creating and delivering context-based content in           using user-meaningful terms, such as time of day, day of
accordance with an embodiment of the present invention.                week, a location identifier (e.g., "home’) or a transportation
   TABLE 1 illustrates an exemplary set of rules for present           modality (e.g., "on the train”), et cetera. The user can also
ing a content package to a user in accordance with an embodi           specify a target audience for the content presentation, such as
ment of the present invention.                                         the user and/or other users.
   TABLE 2 illustrates an exemplary set of rules for present             In some embodiments, the user may define contexts or
ing a reminder content package to a user in accordance with            activities in terms of low-level contextual information that is
an embodiment of the present invention.                                associated with the user. Note that “context' and “activities’
                                                                  10
                DETAILED DESCRIPTION                                   are not necessarily mutually exclusive. In one embodiment, a
                                                                       context can be based on or include one or more user activities.
  The following description is presented to enable any per             For example, if the content management system can sense
son skilled in the art to make and use the invention, and is           motion, location, and time of day, then the user can define a
provided in the context of a particular application and its       15   context for walking from one location to another at a particu
requirements. Various modifications to the disclosed embodi            lar time of day, and label the context using human-meaningful
ments will be readily apparent to those skilled in the art, and        terms (e.g., “walking to work, or “walking around the mall').
the general principles defined herein may be applied to other          In another example, the user can define a context for moving
embodiments and applications without departing from the                around the yard, and label the context using a human-mean
spirit and scope of the present invention. Thus, the present           ingful term 'gardening.” In some embodiments, the user may
invention is not limited to the embodiments shown, but is to           define an activity in terms of a high-level category of condi
be accorded the widest scope consistent with the principles            tions, such as “concentrating.” “receptive.” or “active.” For
and features disclosed herein.                                         example, the user may define a context labeled “receptive'
  The data structures and code described in this detailed              based on a number of user defined contexts associated with
description are typically stored on a computer-readable Stor      25   mindless tasks (e.g., “walking to work.” “walking around the
age medium, which may be any device or medium that can                 mall'). On the other hand, the user may define a context
store code and/or data for use by a computer system. The               labeled “active' based on a number of user-defined contexts
computer-readable storage medium includes, but is not lim              associated with physical activities (e.g., jogging.” “garden
ited to, Volatile memory, non-volatile memory, magnetic and            ing'). The user can then define a trigger condition for certain
optical storage devices such as disk drives, magnetic tape,       30   content based on a high-level condition category which
CDs (compact discs), DVDs (digital versatile discs or digital          includes several low-level contexts.
video discs), or other media capable of storing computer                  During operation, the content management system can
readable media now known or later developed.                           gather low-level contextual information from a number of
   The methods and processes described in the detailed                 input sources (e.g., a global positioning system (GPS) device,
description section can be embodied as code and/or data,          35   or an accelerometer), which reflects basic information asso
which can be stored in a computer-readable storage medium              ciated with the user. Then, the content management system
as described above. When a computer system reads and                   processes this contextual information to determine an
executes the code and/or data stored on the computer-read              inferred context, which has been defined in human-meaning
able storage medium, the computer system performs the                  ful terms that describe an event or environmental factor asso
methods and processes embodied as data structures and code        40   ciated with the user (e.g., “on the train after 5 P.M.). In some
and stored within the computer-readable storage medium.                embodiments, the content management system can use this
   Furthermore, the methods and processes described below              context to identify content that is ready to be presented in
can be included in hardware modules. For example, the hard             response to a user-defined context. In other embodiments, the
ware modules can include, but are not limited to, application          content management system can use a user-defined context to
specific integrated circuit (ASIC) chips, field-programmable      45   search for and/or create content that can be presented to a user
gate arrays (FPGAs), and other programmable-logic devices              in a desired context.
now known or later developed. When the hardware modules                   The capabilities of the content management system can be
are activated, the hardware modules perform the methods and            applied to a number of applications. In some embodiments,
processes included within the hardware modules.                        the content management system can present instructional
Overview                                                          50   content under a given user-defined context. For example, the
   Embodiments of the present invention provide a content              content management system can present visual lectures or
management system for organizing and delivering packages               interactive lessons to a user when the user is commuting to
of audio and visual content to a user in response to activities        work in a bus or in a train. Similarly, the content management
being performed by the user, and in response to a number of            system can presentaudio-based instructional content to a user
environmental factors associated with the user. The user          55   when the user is driving to work or is jogging. In other
activities and environmental factors that trigger a response           embodiments, the content management system can present
from the content management system are defined by the user             entertainment content to the user when the user enters his or
prior to enabling a given package of content. This content             her living room after a long day of work.
management system is intended to help a user manage their                In some embodiments, a user can create shareable content
content and responsibilities around their schedule. Prior to      60   using the content management system on a mobile device or
operation, a user can upload or input content into the content         a personal computer (PC). The shareable content is a content
management system, which may be music, study material, a               package that a user can download, modify, and share with
to-do list, an RSS feed or any other content suitable for              other content management systems. In some embodiments, a
delivery in a range of contexts. The user can then specify the         user can upload a content package onto an Internet website to
conditions under which the content can be presented, in terms     65   share content the user created or modified using the content
of a sensed contextual information (e.g., temperature) or a            management system. In some other embodiments, a user can
user-defined context (e.g., a user activity). These conditions         download a content package from an Internet website, and
   Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 9 of 19 Page ID #:79


                                                       US 8,489,599 B2
                               5                                                                       6
modify the content package to insert, modify, and/or remove              can be configured to determine when the user completes a
content from the content package.                                        task by monitoring the information gathered by input mecha
   In some embodiments, the content management system                    nism 102. Such as a microphone that gathers a verbal utter
can share content with a remote computing device. For                    ance of the user confirming the completion of a given task. In
example, a user can create an instructional or an entertain              a second example, content delivery mechanism 108 may react
ment content package on a content management System,                     to Verbal requests or responses from the user as content deliv
specify a user-defined context for when the content can be               ery mechanism 108 presents content 112.
presented, and share the content package with other content              Contextual Information
management systems. In other embodiments, the content                      Mobile devices often include a number of information
management system can communicate content to a remote               10   based capabilities that facilitate integrating these devices into
device under a given user-defined context. For example, the              the daily routine of their user. These capabilities can be con
content management system can send a text message or an                  figured to determine contextual information associated with a
audio stream to the mobile telephone of a user's spouse to               user, and the mobile devices can be configured to utilize this
alert the spouse that the user is working late.                          contextual information to determine when and how to present
Content Management System                                           15   information to the user. In one embodiment, “contextual
   FIG. 1 illustrates a content management system 100 in                 information' can be defined as input data that is gathered by
accordance with an embodiment of the present invention. In               a computing device from a number of input sources, and
Some embodiments, content management system 100 can                      reflects basic information associated with the user and/or the
present content 112 to a user in response to actions being               operating environment of the computing device. In some
performed by the user, or other information that is associated           embodiments of the present invention, contextual informa
with the user. In other embodiments, content management                  tion is data that is recorded from a number of input sources
system 100 allows a user to create and store content, and                without being interpreted by the computing device.
associate the content with a given user-defined context. In one             In some embodiments of the present invention, content
example, content management system 100 can present a                     management system 100 can determine contextual informa
given class of information to the user when the user is jog         25   tion associated with a user, including:
ging, based on a high-level context labeled “active’ which                  Time of day—Content management system 100 can keep
includes the low-level context labeled jogging.” In a second                  track of time and date information. In some embodi
example, content management system 100 can remind the                         ments, content management system 100 can synchro
user to buy groceries as the user is driving past a grocery store             nize its time and date information with a time server
after work. Furthermore, content management system 100              30       (e.g., using the network time protocol (NTP)). In some
can read specific items on the grocery list to the user as the               embodiments, content management system 100 can take
user walks across a corresponding aisle of the grocery store.                advantage of time of day, day of week, date, holidays,
   In some embodiments, content management system 100                        etc., as a contextual factor when delivering information.
includes an input mechanism 102, a context manager 104, a                  Geographical location—Location awareness is becoming
content database 106, and a content delivery mechanism 108.         35       a prominent feature of mobile devices. In some embodi
Input mechanism 102 receives a user input 110, which can                     ments, content management system 100 can determine
include information provided by the user through an input                    its geographical location by GPS, cellular tower trian
device (e.g., a keyboard or a touch screen), or can include                  gulation, Wi-Fi triangulation, or other means now
contextual information gathered from a number of input                       known or later developed.
Sources (e.g., a microphone, a camera, a motion sensor, a           40     Motion detection. Some mobile devices are capable of
global positioning mechanism, or an Internet server).                        detecting motion (i.e., whether they are moving, shak
   Context manager 104 can control how content 112 is stored                 ing, tilting, etc.). Content management system 100 can
in content database 106, and can control how content 112 is                  achieve motion detection by using an accelerometer, a
selected from content database 106 for playback. In some                     gyroscope, or other means now known or later devel
embodiments, context manager 104 creates content 112 by             45       oped.
providing content database 106 with a content package to be                Sound detection Mobile devices often include a micro
stored, which includes content 112 and a corresponding user                   phone for capturing Sounds, or can utilize a microphone
defined context that describes when content 112 can be pre                    as a peripheral device. In some embodiments, content
sented. In response, content database 106 stores content 112,                 management system 100 can use a microphone to cap
and associates content 112 with the specified user-defined          50        ture verbal utterances of the user. In other embodiments,
context. In other embodiments, context manager 104                           content management system 100 can use a microphone
retrieves content 112 from content database 106 by providing                 to capture ambient Sounds.
content database 106 with a user-defined context that                      Image detection—Mobile devices often include a camera
describes actions being performed by the user, and then                      for recording pictures and/or video, or can utilize a
receiving a corresponding content from content database 106.        55       peripheral camera. In some embodiments, content man
   Content delivery mechanism 108 can control how content                    agement system 100 can use a camera to determine
112 is presented to the user. In some embodiments, content                   lighting levels.
delivery mechanism 108 presents content 112 to a user when                 Internet information—Mobile devices often have access to
context manager 104 selects content 112 for playback. In                      the Internet, either via a Wi-Fi connection and/or a cel
Some variations on these embodiments, content delivery              60        lular network. In some embodiments, content manage
mechanism 108 can present content 112 in response to                          ment system 100 utilizes an Internet connection to
actions performed by the user, or interactions received from                  gather public context and content information. This con
the user. For example, content delivery mechanism 108 may                     text information can include a weather report, stock
provide a user with a sequence of tasks to perform, Such that                 report, news event, and any other trigger event that is
content delivery mechanism 108 monitors the actions per             65        accessible from the Internet. The content information
formed by the user, and advances to presenta Subsequent task                  can include an audio clip, image, Video stream, language
once the user completes a given task. Context manager 104                     lesson, e-mail, weather report, calendar reminder, news
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 10 of 19 Page ID #:80


                                                      US 8,489,599 B2
                               7                                                                      8
      feed, rich site summary (RSS) feed, Internet blog, and            content management system 100 (e.g., pressing buttons,
      any other content that is accessible from the Internet.           touching a location of a touch screen, or communicating
   In some embodiments of the present invention, content                Verbal utterances into a microphone).
management system 100 is designed to detect basic contex                  When content management system 100 infers a user-de
tual information on the behavior of the user, including but not         fined context that is associated with the user, content man
limited to: location, movement, Sound, Verbal utterances                agement system 100 can use the inferred context to search for
(e.g., speech), ambient Voices (e.g., from a television or              content in content database 106, and retrieve content that can
radio), keyboard clacking, lighting, brain activity readings,           be presented under the given context. In some embodiments,
Velocity, walking, driving, user input, routines or patterns in         content database 106 stores a set of content packages, where
the behavior of the user, and vocal inflections or biometric       10   a content package includes a collection of content, and
readings indicating agitation and/or irritation.                        includes a number of contexts that can trigger content man
   In some embodiments, content management system 100                   agement system 100 to present content in the content pack
can be kept in continuous operation, and can Sustain its aware          age. In some variations on these embodiments, a content
ness of contextual information associated with a user during            package can also include a script or executable code that can
operation. In some variations on these embodiments, content        15   control how content is presented, and can implement the
management system 100 monitors a number of sensors and/or               Software mechanisms that interact with the user during pre
input devices using input mechanism 102 to gather contextual            sentation of the content.
information with respect to the user. In other variations, a               In some embodiments of the present invention, content
sensor or input device can initiate a specific Software process         delivery mechanism 108 of content management system 100
of content management system 100 for gathering new con                  can present content to a user in response to a context associ
textual information from the sensor or input device. In further         ated with the user. In other embodiments, content manage
embodiments, content management system 100 can awaken                   ment system 100 can transmit content to a remote device in
from a sleep mode of operation at predetermined time inter              response to a context associated with the user.
vals to poll its current context and determine whether the                 In some embodiments of the present invention, content
context satisfies trigger conditions which are associated with     25   management system 100 can present content that is provided
content in database 106. If no relevant contextual triggers are         by a central publisher (e.g., a predetermined server). In other
satisfied by the context, then content management system 100            embodiments, content management system 100 can present
can return to the sleep mode of operation.                              content that is generated by the user. In a variation on these
Context                                                                 embodiments, content management system 100 can present
   In some embodiments, content management system 100              30   content that is generated on a remote device, and is shared by
can determine a context associated with a user and/or oper              the user of the remote device. For example, content manage
ating conditions of the mobile device based on contextual               ment system 100 of a user that is driving toward a grocery
information. Whenever input mechanism 102 gathers basic                 store can automatically receive a grocery list that his wife
contextual information from a number of Sources, context                generated for herself earlier that day using her content man
manager 104 can interpret the basic contextual information to      35   agement system. Once the user enters the grocery store, his
infer a number of user-defined contexts. A context is a set of          content management system 100 can present a combined
data that describes an event or environmental factor associ             grocery list that includes his grocery list items and her grocery
ated with a user or the operational environment of content              list items.
management system 100. In some variations on these                        In some variations on these embodiments, content man
embodiments, a context can be inferred from contextual             40   agement system 100 can be programmed to present content in
information gathered by input mechanism 102. In other varia             response to a user-defined context for a number of applica
tions, a context can be inferred from a number of contexts              tions, including: learning during spare time (e.g., a foreign
which have been inferred from contextual information. A                 language by listening, repeating, testing, etc.), automatic
context can also be inferred from a combination of contexts             retrieval of important e-mail (e.g., Subject to the user's atten
and contextual information.                                        45   tion span, and/or the urgency level of the content), receiving
   For example, content management system 100 can be pro                reminders (e.g., errands, purchases) at the right time and
grammed to infer specific contexts about the user based on              while in the right place, receiving directions to a desired
contextual information, including but not limited to whether            location, playing music appropriate to the context of the user,
the user is sitting down, watching TV, asleep, alert, talking,          and preparing to give a speech or a presentation by producing
typing at the computer in the home study or at the office,         50   a section-by-section presentation layout. For example, a
walking around the house, walking outside the house, driv               teacher can prepare a content package (e.g., a set of “audio
ing, or performing a household activity (e.g., cooking, or              study cards') designed to be present study material to a stu
getting ready for work). In other examples, content manage              dent during mornings, evenings, and weekends when the
ment system 100 can be programmed to infer user patterns                student is using a public mode of transportation. Furthermore,
and preferences (e.g., taking the bus rather than walking when     55   the teacher can configure the content package to define a
the weather is bad), possible hazards (e.g., darkness, weather          timing and pace for the presentation of the content package,
warnings, proximity to crime Zones), and the mental State of            define the required responses from the student to given
the user (e.g., mood, or concentration level).                          prompts or questions from the content package, and/or define
Content                                                                 a delay period for when a given prompt or question can be
   Mobile devices often include presentation mechanisms for        60   presented after a correct response from the user.
reproducing audio and/or video content. In some embodi                  Delivering Content
ments of the present invention, content management system                  FIG. 2A illustrates a data flow for a content management
100 uses these presentation mechanisms to present content               system 200 associated with delivering content to a user in
that is triggered by a given context. In some variations on             accordance with an embodiment of the present invention.
these embodiments, content management system 100 pre               65   Content management system 200 includes a context manager
sents interactive content to the user, where a user can interact        201, an input mechanism 204, a content database 206, and a
with the interactive content using input mechanism 102 of               content delivery mechanism 208. Input mechanism 204 gath
 Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 11 of 19 Page ID #:81


                                                   US 8,489,599 B2
                             9                                                                     10
ers contextual information 210, which includes sensed infor          through a graphical user interface (GUI), including data
mation about the environment and about user activities, and          entered using a keyboard, a mouse, a touch screen, or any
sends contextual information 210 to an analysis mechanism            other input device.
202 of context manager 201. Analysis mechanism 202                     Analysis mechanism 242 creates a definition for a context
deduces a context 214 (which may include a user activity)            254, or selects a predefined context 254, based on user inter
from contextual information 210, and context manager 201             actions 250. Also, analysis mechanism 242 creates a content
                                                                     253 based on content stream 248 and user interactions 250.
uses context 214 to retrieve a corresponding content package         Next, context manager 241 creates a content package 252 that
216 from content database 206. Context manager 201 then              includes content 253 and context 254, and provides content
provides content delivery mechanism 208 with content pack       10   database 246 with content package 252. Content database 246
age 216 for presentation. In some variations on these embodi         then creates an entry for content package 252.
ments, content database 206 can provide content package 216             In some embodiments, a user can create a content package
directly to content delivery mechanism 208.                          252 using content management system 240, which includes
   Next, content delivery mechanism 208 presents content             creating a set of rules for presenting content package 252. In
package 216 to the user. In doing so, content delivery mecha    15
                                                                     Some variations on these embodiments, content management
nism 208 receives user interactions 212 from the user, and           system 240 includes a GUI for creating a content package 252
presents content 218-220 from content package 216 in                 that resembles a spreadsheet, which includes a number of
                                                                     columns for content, context, or presentation parameters, and
response to user interactions 212.                                   a number of rows that allow a user to enter data for the
   It is possible that during operation, context manager 201         corresponding parameter. In other variations, content man
may determine that context 214 corresponds to more than one          agement system 240 can achieve a functionality that is
content package. In other words, context 214 satisfies the           equivalent to the spreadsheet GUI described herein while
conditions for presenting more than one content package. In          using a different GUI layout. In some variations on these
Some embodiments of the present invention, context manager           embodiments, content package 252 is created to include the
201 prompts a user to select one content package to present          data in a given spreadsheet. In other embodiments, content
from a set when context 214 corresponds to more than one        25   package 252 is created for a respective row of the spreadsheet.
content package. In other embodiments, context manager 201              During operation, a user can insert content 253 into content
                                                                     package 252 by clicking on an entry under the content head
selects one content package to present from a set based on           ing of the GUI. In some variations on these embodiments,
predefined priorities or evolving weight values for content          clicking on a content column entry enables the user to record
packages. For example, context manager 201 can select a         30   a content stream 248, while in other variations, clicking on a
content package which is the least-recent to be presented            content column entry enables a user to select prerecorded
(e.g., has the oldest playback time stamp from the set of            content 253 for the content column entry. Similarly, a usercan
content packages), or can select a content package which is          click on an entry under any of the other column headings in a
the most-recent to be presented. In another example, context         content package 252 to enter a value for the entry. Column
manager 201 can select a content package from the set which     35
                                                                     headings for creating content package 252 include, but are not
has been presented the least number of times (e.g., has a            limited to, content, time, location, State, response, action cor
lowest weight value from the set of content packages, which          rect, and action incorrect. In some embodiments, the entries
increments after the content package is presented), or can           under column headings time, location, and state can be used
select a content package which has been presented the most           to define contexts for presenting content 253, and the entries
number of times.
                                                                40
                                                                     under column headings response, action correct, and action
Creating Content                                                     incorrect can be used to define presentation rules.
  FIG. 2B illustrates a data flow for a content management              Note that, in general, a context or activity can be defined in
system 240 associated with allowing a user to create content         terms of high-level abstractions. Such as "commuting to
253 in accordance with an embodiment of the present inven            work. A high-level abstraction can corresponds to a combi
tion. In some embodiments, a user can create content 253        45   nation of multiple low-level contextual information values,
using content management system 240 on a mobile device or            such as day of week, time of day, series of GPS traces, or
a personal computer (PC). Content management system 240              accelerometer readings. In one embodiment, a low-level con
includes a context manager 241, an input mechanism 244, and          textual information value can correspond to one or more
a content database 246. Input mechanism 244 gathers a con            measurable physical parameters. Furthermore, a presentation
tent stream 248 and user interactions 250, and sends content    50   rule can be defined in terms of one or more high-level abstrac
stream 248 and user interactions 250 to an analysis mecha            tions, such as "play while commuting to work and while
nism 242 of context manager 241. In some variations on these         comminuting from work.” In addition, a user can share a
embodiments, user interactions 250 can be verbal commands            presentation rule with another user. The second user can
uttered by the user to interact with a voice-based user inter        redefine the shared rule to accommodate his personal low
face (UI) of content management system 240. In other varia           level contextual information values for corresponding high
tions, user interactions 250 can be data provided by the user        level abstractions.
                                                                                           TABLE 1.
                                                                                                                  Action    Action
                                                     Content                 Time    Location   State   Response Correct Incorrect
                                                     Jp.I.mp3                Any     Any        Moving Mimic      7-day-    5-min
                                                                                                                  Suspend   Suspend
                                                     JpHello.mp3             Any     Any        Moving Mimic      7-day-    5-min
                                                                                                                  Suspend   Suspend
                                                     JpHowDoyoudo.mp3 Any            Any        Moving Mimic      7-day-    5-min
                                                                                                                  Suspend   Suspend
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 12 of 19 Page ID #:82


                                                      US 8,489,599 B2
                                                                                                      12
                           TABLE 1-continued
                                                           Action   Action
Content             Time     Location   State   Response   Correct Incorrect
JpGoodnight.mp3     >21:00 Bedroom Moving Mimic            7-day 5-min
                                                           Suspend Suspend
JpGoodmorning.mp3   <10:00 Bedroom Moving Mimic            7-day 5-min
                                                           Suspend Suspend

                                                                    10
   TABLE 1 illustrates an exemplary set of rules for present             response columns presented in Table 1). For example, a loca
ing content package 252 to a user in accordance with an                  tion column entry may obtain an allowable set of values from
embodiment of the present invention. The entries illustrated             a database of geographical locations selected by the user. In
by Table 1 correspond to a number of audio clips in Japanese             Some embodiments, a user might define a geographical loca
for practicing pronunciations to a number of words. The time        15   tion for current or later use in content management system
column allows a user to specify a time of day when content               240 when the user is at the desired location by notifying
253 can be presented, which can be a time instance, or can be            content management system 240 to store the current geo
a time range. The location column allows a user to specify a             graphical location, and specifying a name for the stored geo
location for where content 253 can be presented, and the state           graphical location (e.g., “home” or “bedroom'). In other
column allows a user to specify an action that the user can be           embodiments, a user can specify a geographical location by
performing when content 253 is presented. For example, a                 selecting the location from a map, providing content manage
user that is learning Japanese can program content manage                ment system 240 with the street address of the geographical
ment system 240 to play “good morning in Japanese when                   location, or providing content management system 240 with
the user is moving around the bedroom before 10 AM, and to               geographic coordinates of the desired location, and then
play “goodnight in Japanese when the user is entering or            25   specifying a name or a tag for the geographical location. In
moving around the bedroom after 9 PM.                                    Some embodiments, content management system 240 can
   The response column allows a user to specify an expected              automatically infer geographic locations that are important to
response to the presentation of content 253. The action cor              a user, and appropriate names for these locations, based on
rect column allows a user to specify actions that content                contextual information and routines performed by the user.
management system 240 can perform if the user provides a            30      A column entry may also obtain an allowable set of values
correct response. The action incorrect column allows a user to           from a database of predefined names or tags with pre-set
specify actions that content management system 240 can                   values which can be edited by the user. For example, a “mov
perform if the user does not provide a correct response. For             ing value for the state column entry can be an identifier
the example, the user can program content management sys                 which corresponds to a predefined context 254 that can be
tem 240 to Suspend an audio clip for a given phrase for seven       35   triggered by a motion detection mechanism.
days if the user correctly mimics the phrase in Japanese. The               In some embodiments, content package 252 can include
user can also program content management system 240 to                   more than one column of a given type. For example, content
repeat the phrase after five minutes if the user does not mimic          package 252 can include a column for Japanese entries and
the phrase with a proper pronunciation, thereby allowing the             another column for corresponding English translation entries
user to practice the phrase repeatedly until the user achieves a    40   which are to be presented according to predetermined rules.
proper pronunciation of the Japanese phrase.                             In some embodiments, these predetermined rules can be
   In some embodiments, content management system 240                    specified in yet another column, and can define the conditions
allows a user to provide a desired name for a content entry. For         which cause a corresponding English translation to be pre
example, a user may record a phrase in Japanese, and name                sented (e.g., a time delay, a contextual condition, or a user
the file using the English translation to the phrase. In some       45   response). In another variation, a user can instantiate more
variations on these embodiments, a user can provide the name             than one state columns to define more precise context trigger
to content management system 240 as Verbal speech, and                   conditions for content 253. For example, a user can instantiate
content management system 240 produces a text string for the             two state columns, and select a predefined or user-defined
name by converting the speech to text. In other variations, a            state for each state column (e.g., walking and shopping).
user can type the name using an input device of content             50      A response column entry may obtain a value that describes
management system 240. In the event that a user does not                 an expected response from the user in the form of an audio
provide a name to a recording, content management system                 stream or a text string. In some embodiments, a response
240 can name the recording using a default file name, such as            column entry may obtain a value in the same manner that
 Note 1.                                                                 content 253 is provided for a content column entry, where a
   In some embodiments, content management system 240               55   user can record an expected response or select a prerecorded
allows a user to set a value to a column entry by providing a            response. In other embodiments, a response column entry
drop-down menu when a user taps or clicks on the column                  may obtain a value from the user in the form of a text string
entry. This drop-down menu displays a vertical list of allow             encapsulated by quotation marks, where the Verbal response
able values for the user to select from, and allows the user to          by the user and the expected response provided in the form of
select a value by clicking or tapping on the desired value. In      60   text are compared using text-to-speech and/or speech-to-text
other embodiments, content management system 240 allows                  technologies. In yet other embodiments, a response column
a user to set a value to a column entry by allowing the user to          entry with a value mimic notifies content management system
type the value into the column entry.                                    240 that the response provided by the user should mimic the
   In Some embodiments, a user can provide content manage                content identified by the corresponding entry under the con
ment system 240 with a list of allowable values (e.g., names        65   tent column.
or tags, and corresponding contextual information) for the                 Content management system 240 can perform an action
entries of a given column (e.g., the time, location, State, or           responsive to a user response or interaction with the presen
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 13 of 19 Page ID #:83


                                                      US 8,489,599 B2
                              13                                                               14
tation of content 253. An action correct column entry can “OK” content management system 240 deletes the content
obtain a value that specifies an action to be performed by entry. Otherwise, if the user does not utter “OK” content
content management system 240 in the event that the user management system 240 suspends content 253 of the content
provides an expected response. Furthermore, an action incor entry for fifteen minutes.
rect column entry can obtain a value that specifies an action to     In a second example, a user can program content manage
be performed by content management system 240 on the ment system 240 to present a second reminder after a specific
occasion that the user does not provide an expected response. day and time, and while the user is driving. If the user
For example, content management system 240 can Suspend responds to content 253 by uttering “OK” content manage
playback of content 253 for a given time period, or can delete ment system 240 deletes the content entry. Otherwise, if the
the content entry.                                               " user does not utter “OK” content management system 240
   In some embodiments, an entry under the action correct suspends content 253 for fifteen minutes.
column or the action incorrect column is a predefined capa-          In a third example, a user can program content manage
bility of content management system 240. In other embodi- ment system 240 to present a third reminder after a specific
ments, an entry under the action correct column or the action 15 day and time, and while the user is stationary at the library
incorrect column is a Script or executable program that is (i.e., studying or reading at the library). In some variations on
provided by the user. A user can create a script or an execut- these embodiments, content management system 240 may
able program, which performs a sequence of operations, and determine if the user is wearing headphones before reproduc
can store and access state information gathered from user ing audio content 253 for the user while the user is in the
responses over a period of time. For example, a user can 2O library. If the user does not have headphones plugged into
provide an action correct column entry with a script or execut- content management system 240, content management sys
able program that deletes or alters (e.g., by changing a timing tem 240 may flash a visual message to the user that requests
condition for presenting the content again) the corresponding the user to plug headphones in to the headphone jack, or to
content entry when the user mimics content 253 accurately on step outside the library. In other variations on these embodi
three consecutive attempts.                               25 ments, content management system 240 may reproduce con
   In some embodiments, an entry for a content column can tent 253 as text when the user is in the library. If content 253
have text-based content 253, including but not limited to, contains verbal utterances, content management system 240
e-mail, Internet blog updates, Internet RSS feeds, tweets, may use a speech-to-text mechanism to reproduce the Verbal
text-based notes and reminders, or computer-readable point-             utterances aS teXt.
                                                                                           TABLE 2
                                                                                                                Action
                                                  Content   Time                Location   State      Response Correct Action Incorrect
                                                  Notel text =20070929:18:00 Any           Moving     “OK”      Delete   15-min-suspend
                                                  Note2 text >2007 1001:09:00 Any          Driving    “OK”      Delete   15-min-suspend
                                                  Notes text >2007 1001:12:10 Library      Stationary “OK”      Delete   1-day-Suspend
                                                  Note4 text =20071002:10:00 Office        Moving     “OK”      Delete   15-min-suspend
                                                  NoteStext >20071003:18:00 Office         Moving     “OK”      Delete   15-min-suspend


                                                                   40
ers to content. In some variations on these embodiments, a                 Content management system 240 can include an input
computer-readable pointer can reference specific content. In            mechanism 244 that Supports short-range communication
other variations, the computer-readable pointer is defined              protocols such as Near Field Communication (NFC), which
based on metadata (e.g., a date, a geotag, or textual descrip           can be used to read radio frequency identification (RFID)
tion for a content category), and is used to reference content     45   tags, or to interact with other NFC devices at a short distance.
associated with the metadata which can be gathered from a               Content management system 240 that supports the NFC pro
number of databases.                                                    tocol can identify physical objects based on RFID tags
  In some variations on these embodiments, content man                  attached to the objects, and can use the gathered information
agement system 240 can present the text-based content by                as contextual information for presenting content 253, or can
displaying it on a screen of content management system 240.        50   use a detected NFC signal as a user interaction 250.
In other variations, content management system 240 can                     For example, a user can program content management
present text-based content 253 by converting content 253 to             system 240 to present a notification to the user to carry an
audio using text-to-speech technologies, and reproducing the            umbrella when content management system 240 detects that
audio. Furthermore, content management system 240 can                   the user is about to walk outside the house, determines from
apply a set of rules for presenting the text-based content 253.    55   an Internet forecasting service that it will rain later in the day,
For example, content management system 240 can present                  and does not detect an RFID tag that identifies the user's
emails to a user from a predefined set of people at certain             umbrella. In another example, a user can program content
times of the day, or under a given context 254.                         management system 240 to notify the user's spouse that the
   TABLE 2 illustrates an exemplary set of rules for present            user is returning home when the user passes an RFID tag on
ing a reminder content package 252 to a user in accordance         60   the doorframe at work or in the car during the evening.
with an embodiment of the present invention. An entry under             Audio-Based Content Creation
the content column identifies a reminder in the form of text,             In some embodiments, content management system 240
and the other columns describe a set of rules for presenting the        provides an audio-based user interface (UI). For example, a
reminder to the user. For example, a user can program content           user can interact with content management system 240 using
management system 240 to present a first reminder at a spe         65   the audio-based UI when creating a new reminder content
cific day and time if the user is moving (e.g., walking, or             while on the move. In some variations on these embodiments,
jogging). If the user responds to content 253 by uttering               the audio-based UI for content management system 240 fol
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 14 of 19 Page ID #:84


                                                       US 8,489,599 B2
                               15                                                                       16
lows a linguistic scheme that parallels the GUI for content              can provide lessons to the user when the user is walking and
management system 240. An audio-based UI that resembles a                is receptive to learning, and can avoid providing lessons when
GUI of content management system 240 facilitates a user in               it detects audible speech because the user may be occupied
becoming acclimated to the audio-based UI when the user is               watching television or having a conversation.
already familiar with the corresponding GUI. For example, an        5       In some embodiments, content management system 240
audio-based UI for content management system 240 may                     can be programmed with more than one content package 252.
interact with a user that is creating a new reminder using the           In effect, a user can program content management system 240
following dialogue:                                                      to vary the types of content 253 that are presented for different
  User: “To-dos, New Note.”                                              values of context 254. For example, the user can program
  System: “Begin Recording To-do.”                                  10   content management system 240 to restrict language lessons
  User: “verbal utterances ... pause.”                                   to a particular geographic or geospatial location, and to
  System: “Recording complete.”                                          restrict technical lessons to weekdays or evenings.
  User: “System, continue recording, more verbal utter                      In some embodiments, a user can configure content man
    ances... pause.”                                                     agement system 240 to present content 253 that is relevant to
  System: “Continued recording complete.”                           15   the user's current specific behavior. For example, if the user is
  User: “Present to me in time Any, Location Home, State                 walking, content management system 240 can provide a lan
    Stationary, Response OK, pause.”                                     guage lesson by describing the action of walking to the user in
  System: “Note complete.”                                               Japanese, or can provide content 253 in Japanese that is
  In some variations on these embodiments, a user can state              relevant to the location that the user is walking through. In
a value for a parameter (e.g., “Any time, home, stationary,              another example, if content management system 240 deter
response OK). In other variations, content managemtn sys                 mines that the user is in the kitchen and it is morning, then
tem 240 can present audio prompt a user to specify a value for           content management system 240 can infer that the user is
each column entry (e.g., “Specify time condition'). In further           preparing breakfast or having breakfast, and may provide
variations, a user does not have to communicate a value for              breakfast-related Japanese language lessons. In other
every entry associated with a column of the content creation        25   examples, content management system 240 can provide other
GUI. In the event that a user does not provide a value for a             types of content 253 based on an inferred context 254, includ
given column of the content creation GUI, content manage                 ing content types such as music, history lessons, Internet
ment system 240 will fill the corresponding entry with a                 blogs, text-to-speech email, etc.
default value. For example, a user can configure content man                In some embodiments, content management system 240
agement system 240 so that the default location is the current      30   can provide lessons in anticipation of an action that a user is
location of the user. In a second example, a user can configure          about to perform. In some variations on these embodiments,
content management system 240 so that the default location is            content management system 240 can present reminder con
the any value. In a further example, the user can set the default        tent 253 to the user in advance so that the user can adjust his
time for presenting content 253 to the any value, and can set            or her plans. In other variations, content management system
the default response to content 253 to “OK”                         35   240 can provide natural grammar lessons to a user by provid
   In another example, an audio-based UI for content man                 ing language lessons in the appropriate grammatical tense.
agement system 240 may interact with a user that is creating             For example, content management system 240 can teach
a presentation layout using the following dialogue:                      grammar to a user based on the user performing a given
   User: “Presentation presentation name. Slide One,                     action. As the user changes his or her walking state, content
       pause.”                                                      40   management system 240 may produce a corresponding con
   System: “Begin Recording Presentation.”                               tent 253, such as: “I will walk.” “I am walking,” or “I walked.”
   User: “Slide One, Point One, speaks remainder of slide                In a further example, content management system 240 can
      content, pause.”                                                   provide Japanese language lessons relevant to greeting
   System: “Recording complete.”                                         people in the future tense to a user when the user enters a bus
   User: “System, continue recording, Slide Two, pause.”            45   or train on a weekday morning. That is, content management
   System: “Continue Recording Presentation.”                            system 240 can use grammatical rules to present a sequence
   User: “Slide Two, speaks remainder of slide content,                  of content 253 that matches the anticipation, start, continu
       pause.”                                                           ance and completion of an activity.
   System: “Continued recording complete.”                               Content Sharing and Delivery Infrastructure
Matching Content to Activity                                        50     In some embodiments, a user can create shareable content
   In some embodiments of the present invention, content                 using content management system 240 on a mobile device or
management system 240 is capable of inferring a context 254              a PC. The shareable content is a content package 252 that a
associated with a user from contextual information associated            user can download, modify, and share with other content
with a user, and is capable of matching content 253 to the               management systems. Furthermore, a content package 252
inferred context 254 in a number of ways.                           55   can include a number of content entry fields for text, graphics,
   In some embodiments, content management system 240                    audio, and/or video content 253.
can determine if the user is receptive to a given content 253,              Once a user invests the initial effort into creating a content
and can give preference to a specific type of content 253 as a           package 252, content package 252 can be easily shared and
result of an activity being performed by the user. For example,          modified by other users. In some embodiments, a user can
a user that has configured content management system 240 to         60   upload a content package 252 onto an Internet website to
present tutoring content may wish to receive tutoring lessons            make content package 252 publicly available. In some other
for learning Japanese when the user is commuting to work.                embodiments, a user can download a content package 252
More specifically, content management system 240 may                     from an Internet website, and modify content package 252 to
present audio-based Japanese lessons to the user when the                insert, modify, and/or remove content 253 from content pack
user is driving to work, and may present Japanese reading and       65   age 252. In some variations on these embodiments, a user can
writing lessons to the user when the user is riding the train to         modify content package 252 to insert, modify, and/or remove
work. In a further example, content management system 240                presentation rules from content package 252.
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 15 of 19 Page ID #:85


                                                       US 8,489,599 B2
                              17                                                                    18
   In some embodiments, an abstract name or tag for a con                   For example, content management system 240 can be in
textual condition (e.g., “home' or 'shopping) can be recog                the form of an Internet website that has HTML and XML
nized by the content management system, and can be easily                 structured content 253 tied to a database that contains vocabu
shared between users without the users having to redefine                 lary and grammatical rules. Content management system 240
specific contextual information associated with these names               can enable a user to interact with a textual UI to generate
or tags. For example, a first user can define a home location             sentences in which words, tense and other variations can be
name to refer to a specific street address, and a second user             automatically varied so that the user can practice learning
can define the home location name to refer to a different street          grammatical rules by example. Based on the interactions
address. Therefore, when the first user shares a content pack             between content management system 240 and the user, con
age 252 with the second user, any reference to the home
                                                                     10   tent management system 240 can create a content package
location name in the content package will be automatically                252 that implements a lesson plan that allows the user to
translated to the street address of the second user. The second           practice many variations on a number of rules so that the user
user does not have to redefine the contextual information
                                                                          can learn the rules through practice.
                                                                             In a further example, if a user wants to learn how to use
associated with the home location name of content package            15   passive sentence constructions in Japanese, the user can pro
252.                                                                      vide content management system 240 with an exemplar
   In some embodiments, a user can share a content package                English text entry Alice was scolded by the teacher.” The
252 when it is not complete. Content package 252 is not                   user can then use a GUI to specify a search for content
complete when one or more entry fields of content package                 packages 252 or content entries which contain grammatically
252 do not have a corresponding content 253. Sharing an                   similar results in English paired with Japanese translations. In
incomplete content package 252 allows for a number of users               response, content management system 240 can generate
to cooperate in creating shareable content, and allows a num              grammatically equivalent sentences, perhaps with the option
ber of users to learn from each other.                                    to vary the Subject, object, verse, and tense. In some embodi
   For example, a user may invest a significant effort to create          ments, content management system 240 can generate gram
a content package 252 for a Japanese language tutorial by            25   matically equivalent sentences by first parsing the user-en
creating an extensive list of words and phrases in English, and           tered English sentence to determine its linguistic deep
may even include Japanese translations for Some of the cor                structure. Then, content management system 240 can gener
responding entries. These English and Japanese entries can be             ate a system-defined content type description string based on
audio content 253, or they can be written text. The user can              the user-entered English sentence, and can search for
then make content package 252 publicly available, and allow          30   English-Japanese content pairs which have content type
other users to download and improve upon content package                  descriptions that match Some user-specified aspect of the
252. Other users can replace the initial Japanese translations            phrase's deep structure, while varying any or all of the sub
with audio recordings that have better pronunciation, and can             ject, object, verb, and tense. For example, content manage
include Japanese audio recordings for English words and                   ment system 240 can generate grammatically similar sen
phrases that do not have a corresponding Japanese audio              35   tences using the passive construction, including:
translation. Furthermore, Japanese-speaking users may insert                 “The dog was being scolded by mother:
new entries into content package 252 in Japanese for words                   “Mary was praised by the professor;”
and/or phrases to which they would like an English transla                   “Paul is being interviewed by the journalist;
tion, thereby allowing an English-speaking user to provide a                 “John will be called by the department head:
corresponding audio recording in English.                            40      “The children used to be scolded by father;' and
   In some embodiments of the present invention, a content                   “The apple will be eaten by Sara.”
entry or a set of content entries in content package 252 have             In some variations on these embodiments, the grammatically
one or more content type description entries. A content type              equivalent sentences could be audio-based content 253 that
description can be a text string which describes a character              was recorded earlier by other users, where a given audio
istic of content 253 of the entry (e.g., “reminder,” “tourist        45   recording is associated with a content type description text
information.” or “conjugations of the Japanese verb taberu').             string for the recorded content. Content management system
In some variations, the content type description for a content            240 can analyze the grammatical deep structure of the sen
entry can be predefined. In some other variations, the content            tence entered by the user to find matches in its database for
type description can be defined by the content management                 content with an associated content type description text
system based on related contextual information (e.g., time,          50   string. Then, content management system 240 can assemble
location, user activity, etc.). In further variations, the content        recordings, content entries, and/or entire content packages
type description can be defined by a user.                                from the database that match into a new content package 252.
   In some embodiments, the content type description entries                 FIG.3 presents a flow chart illustrating a process for deliv
in content package 252 can be used to classify a collection of            ering context-based content to a user in accordance with an
content packages based on the type of content they contain.          55   embodiment of the present invention. The content manage
The content type descriptions can be used to search for con               ment system begins by receiving contextual information (op
tent 253 with a matching or related content type description              eration 310), and processing the contextual information to
stored in content database 246 or any other database or source            determine a context (operation 320). Next, the content man
of content. For example, the user can search for content                  agement system determines whether the context satisfies a
entries defined as “conjugations of the Japanese verb taberu.”       60   trigger condition (operation 330). If so, the content manage
or "conjugations of Japanese verbs..”                                     ment system selects content from the content database based
   In some embodiments of the present invention, content                  on the context (operation 340), and presents the selected
management system 240 can use artificial intelligence to                  content to the user (operation 350).
create a content package 252 that is tailored to a user. In one              FIG. 4 presents a flow chart illustrating a process for cre
variation on these embodiments, content management system            65   ating context-based content in accordance with an embodi
240 uses natural language processing (NLP) to parse text                  ment of the present invention. The content management sys
entered by the user.                                                      tem begins by recording content provided by the user
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 16 of 19 Page ID #:86


                                                     US 8,489,599 B2
                              19                                                                20
(operation 410). Then, the content management system cre detects a context associated with the user (e.g., actions such as
ates a content entry in the content database for the recorded going out to dinner or driving a car), and presents audio
content (operation 420). Next, the system associates the con content that contains expressions in a target language that are
tent entry with a predefined context by specifying one or more appropriate to the context, and at the right time. For example,
trigger conditions for the content entry (operation 430). In 5 content management system 530 can present the following
Some variations, a user can manually associate the content audio content under the appropriate context:
entry with a predefined context.                                    When the user enters the garage or opens the car door: “I
   FIG. 5 illustrates an exemplary computing device 502 that           will drive my car.”
facilitates creating and delivering context-based content in        When the user begins driving: “I am driving my car.”
accordance with an embodiment of the present invention. 10 When the user leaves the car: “I drove my car.”
   Computing device 502 includes a processor 504, a memory Language in Context
506, and a storage device 508. Furthermore, computing               In some embodiments, content management system 530
device 502 comprises a display 510, a network interface 512, can retrieve geotagged content from a server to present con
a vibration mechanism 514, a number of sensors 516, an input tent that is appropriate to the geographical location to the user.
device 518, a speaker 520, a microphone 522, and a camera 15 For example, based on the mechanisms described above,
524. Furthermore, computing device 502 is coupled to a users that visit a popular tourist location can create geotagged
network 526 through network interface 512. In one embodi content that describes information about the location to help
ment, network 526 includes a cellular network. In a further      others learn more about the location, and upload this content
embodiment, network 526 includes the Internet.                   onto a public database. Furthermore, a number of users may
   Storage device 508 stores an operating system 528, a con- 20 upload geotagged content about the location in a number of
tent management system 530, context definitions 542, and languages. Then, when another user visits this geographical
content 544. Furthermore, content management system 530 location, content management system 530 can download con
includes a user interface (UI) 532, an input mechanism 534, a tent that is geotagged with this location, and can present the
context manager 536, a content database 538, and a content content to the user. A user that is learning a new language can
delivery mechanism 540. In one embodiment, UI 532 is a 25 configure content management system 530, based on the
graphical user interface (GUI). In another embodiment, UI mechanisms described above, to retrieve content in that lan
532 is a voice-based user interface.                             guage, thereby listening to language examples that are appro
   During operation, content management system 530 is priate to the user's activities.
loaded from storage device 508 into memory 506 and Collaborative To-Dos
executed by processor 504. In one embodiment of the present 30 In some embodiments, content management system 530
invention, content management system 530 presents content can create and transmit an electronic message or reminder to
to a user based on a context associated with the user. To do so. a remote device so that the remote device presents the content
input mechanism 534 of content management system 530 under a given user-defined context. The electronic messages
gathers contextual information associated with the user from and reminders can be in the form of text, or audio content. In
a number of input sources (e.g., network interface 512, sen- 35 Some variations on these embodiments, content management
sors 516, input device 518, microphone 522, and/or camera system 530 can convert text messages and reminders into
524), and context manager 536 of content management sys audio content using text-to-speech technology. These
tem 530 interprets the basic contextual information to infer a embodiments can provide a user with a new medium for
user-defined context from context definitions 542 that           sending important information to a recipient, and can ensure
describes an eventor environmental factor associated with the 40 that the recipient will receive the content when the recipient is
user. Context manager 536 then searches for a content pack in a Suitable context and activity state, and can complete the
age in content database 538 that is triggered by a number of task.
inferred contexts, and content delivery mechanism 540 of Live Connections to Experts
content management system 530 presents the selected con             In some embodiments, content management system 530
tent package.                                                   45 can communicate content between users that do not know
  In another embodiment of the present invention, content          each otherpersonally. For example, content management sys
management system 530 allows a user to create a content            tem 530 can be used to implement a tutoring service, where
package. To do so, input mechanism 534 gathers a content           students can Submit a shareable content package to the tutor
stream and user interactions from a number of input sources,       ing service using content management system 530, and the
and sends the content stream and the user interactions to 50 tutoring service forwards the content package to an appropri
context manager 536. Context manager 536 creates a context ate tutor for the given topic. In some variations, the tutoring
definition, or selects a user-defined context from context defi    service can be implemented by a distributed version of con
nitions 542, based on the user interactions. Also, context         tent management system 530, where content management
manager 536 creates a content file based on the content stream systems for students and teachers forward content requests
and the user interactions, and creates a content package that 55 and content packages to each other. In some other variations,
includes the content file and the context. Next, context man       the tutoring service can be implemented as an Internet Ser
ager 536 provides content database 538 with the content vice, where students and teachers can upload and download
package, and content database 538 creates an entry for the content packages and perform requests for relevant content
content package.                                                   packages.
                                                                60    A tutor can use the tutoring service to Subscribe to a process
                  Variations of Embodiments                        which monitors the content requests and incomplete content
                                                                   packages which are Submitted by other users and are related
Activity-Triggered Grammatical Instruction                         to a given content type description. When a tutor is notified of
   In some embodiments, content management system 530 a content request or an incomplete content package from a
can be configured by a user, based on the mechanisms 65 student, the tutor can provide feedback to the student by
described above, to teach grammatical rules to the user by creating a new content package which includes a response to
example. In doing so, content management system 530 the requests from the tutor, or can modify the content package
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 17 of 19 Page ID #:87


                                                      US 8,489,599 B2
                              21                                                                      22
to insert feedback content into the content package. Then, the           ment system 530 could use speech or text recognition, and
tutor’s content management system 530 can make the new or                deep sentence structure recognition, to provide the user with
modified content package available to the student. The tutor’s           hints that the user should use language that is simpler for a
new content can then be retrieved via the tutoring service by            foreigner to understand. For example, content management
the student’s personal version of content management system              system 530 can suggest more common nouns, verbs, and
S30.                                                                     simpler sentence constructions.
Progress Analytics                                                       Contextual Tagging
  In some embodiments, content management system 530                        In some embodiments, content management system 530
can store state information associated with interactions from            can build context-based inferences for a situation, which can
a user when presenting a content package. For example, a            10   be defined geographically or temporally, based on contextual
content package that provides interactive lessons to a user              information that is gathered at a location at a given time, day
may record accuracy information for the user. Content man                of week, or day of year. When a user of content management
agement system 530 can utilize this information to perform               system 530 enters a situation, the user will tend to interact
progress analytics, and alter the pace and difficulty of the             with the environment in a manner that is specific to the situ
lesson plan in response to the goals and the learning rate for      15   ation. Content management system 530 can take advantage of
the user. Content management system 530 may provide a user               its observations of behaviors aggregated from a number of
that is having trouble learning a specific Sub-topic with more           users in the same situation to infer a context associated with
lessons on that sub-topic, and may increase the pace or diffi            that situation. In some embodiments, content management
culty for a user that is learning the material relatively easily.        system 530 does not need to store personal information asso
Furthermore, if a given user has a fixed deadline for studying           ciated with a specific user, it only needs to store the predefined
a specific topic, and the user is behind on lessons, content             or user-defined behavior descriptions (e.g., “moving,” “walk
management system 530 can increase the pace of the lesson                ing.” “coffee break, etc.) it detects. For example, when a user
plan to ensure the user is prepared by the deadline.                     is sitting at a coffee shop during opening hours while using
Context-Dependent Versus Context-Independent Learning                    content management system 530, the user may have a ten
   In some embodiments, content management system 530               25   dency to utter terms and phrases that are associated with a
can strengthen a user's memory on a given lesson plan by                 coffee shop, including “coffee,” “beans.” “pastry.” “Wi-Fi.”
alternating between providing lesson content within an                   “hot-spot,” “relaxing.” “great cup of coffee,” “tasty cookies.”
appropriate context, and providing the lesson content out of             “Internet access' and “Internet café” Based on predefined or
any appropriate context. On some occasions, content man                  user-defined activities and/or observed words and phrases
agement system 530 can present lessons to a user in a context       30   that are detected, content management system 530 can deter
under which the user is most effective at learning. On other             mine that a user's current situation is associated with the term
occasions, content management system 530 can provide the                 "coffee” (e.g., the user is currently at a coffee shop).
user with lessons in inappropriate and/or inconvenient con                 In some variations on these embodiments, content man
texts to radically separate the lesson content from any con              agement system 530 can provide a public context database
textual cues or reminders the user may be relying on.               35   with a collection of keywords that it gathers from detected
Evolution                                                                user activities or utterances under a given context, thereby
   In some embodiments, content management system 530                    contributing to the pool of contextual knowledge of the public
can evolve a method for delivering a lesson plan to a user. In           context database. The public context database can learn from
Some variations on these embodiments, content management                 the keywords provided by a number of content management
system 530 can lengthen the period of time it waits before          40   systems by identifying the terms and phrases that are most
offering the user a correct response to a question when the              common under a given context, and associating these key
user is expected to know the lesson material. In other varia             words and phrases with the context.
tions, content management system 530 can allow a user with                  In some other variations, content management system 530
a decreasing period of time to provide a response to a ques              monitors the text and speech communicated by a user as part
tion. In yet other variations, content management system 530        45   of its context monitoring capability (receive contextual infor
could decrease the clarity of the questions it asks when the             mation 310), on a number of applications to gather context
user has reached an advanced level of understanding of the               specific keywords. For example, the user may communicate
Subject.                                                                 information using a number of applications on a mobile
Context Creation                                                         device (e.g., e-mail, Internet search engines, text messages,
   In Some embodiments, publishers could create and publish         50   mobile Web 2.0, etc.) These variations allow users to provide
their content on the Internet as content packages for content            context-specific keywords and phrases to a public context
management system 530. A user that is learning a new lan                 database, without having to tag a context with related key
guage may prefer to pay for a professionally created and                 words. In some embodiments, content management system
advanced language lesson, as opposed to spending significant             530 does not save the specific key words captured from a user,
effort in gathering a multitude of content packages that pro        55   but can add a unit of weight to a word entry of a dictionary of
vide language examples.                                                  known words as words are detected within a given situation.
Constant Audio Feedback                                                  Over time, the public context database will give preference to
   In some embodiments, content management system 530                    keywords and phrases that appear most commonly in a given
can use speech recognition to complement an instructional                situation, and can include these keywords within a database
lesson. For example, content management system 530 could            60   that associates specific keywords and phrases with corre
use speech recognition to Supply a user that is learning a new           sponding situations.
language with constant feedback on the user's grammar and                  In some variations on these embodiments, content man
pronunciation. In another example, content management sys                agement system 530 includes a voice-activated keyword
tem 530 could use speech recognition to help a user alter                lookup mechanism, which uses a speech-to-text mechanism
his/her communication style for a target audience. In yet           65   to convert speech to text when it detects verbal utterances.
another example, when a user is creating basic second lan                Content management mechanism 530 uses the text generated
guage educational type content for others, content manage                from these verbal utterances to search in a public context
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 18 of 19 Page ID #:88


                                                      US 8,489,599 B2
                                23                                                                   24
database to infer a context that can be used to identify the              wherein the content package allows a recipient of the con
current geographical location of the user. In some variations               tent package to insert, modify, and/or remove content or
on these embodiments, the keyword lookup mechanism can                      trigger conditions from the content package.
gather keywords from the environment using a microphone,                  4. The method of claim 1, wherein the method further
and/or can gather keywords from a phone conversation that          5    comprises defining a context by:
the user is engaged in. In some other variations, the keyword             creating one or more context entries in a context manager;
lookup mechanism can gather keywords from terms and                          and
phrases that a user receives or sends using content manage                associating a respective context entry with a set of contex
ment system 530, including words from a text message,                        tual information.
e-mail, or any other communication mechanism.                      10
                                                                          5. The method of claim 4, wherein the method further
   The foregoing descriptions of embodiments of the present             comprises updating entries in the content database and updat
invention have been presented only for purposes of illustra             ing the context entries in the context manager responsive to
tion and description. They are not intended to be exhaustive or         actions performed by the first user.
to limit the present invention to the forms disclosed. Accord
ingly, many modifications and variations will be apparent to       15     6. The method of claim 1, wherein the context is defined as
practitioners skilled in the art. Additionally, the above disclo        a combination of at least a high-level abstraction which cor
Sure is not intended to limit the present invention. The scope          responds to one or more low-level contextual information
of the present invention is defined by the appended claims.             values, wherein the low-level contextual information values
  What is claimed is:                                                   can correspond to one or more measurable parameters.
   1. A method for delivering context-based content to a first            7. The method of claim 1, wherein a respective rule is
user, the method comprising:                                            defined with one or more high-level abstractions.
   receiving at least one content package, wherein the content            8. The method of claim 7, further comprising allowing the
      package includes at least one content piece and a set of          first user to share the rules with a second user, wherein the
      rules associated with the content package, wherein the            second user can redefine the shared rules based on the second
      set of rules includes a trigger condition and an expected    25   user's low-level contextual parameters.
      response, and wherein the trigger condition specifies a              9. The method of claim 1, wherein presenting the content
      context that triggers a presentation of the content piece;        piece comprises sharing the content piece with a remote
   receiving a set of contextual information with respect to the        device.
     first user;                                                          10. The method of claim 1, wherein the contextual infor
  processing the contextual information to determine a cur         30   mation includes one or more of time, date, location, proxim
     rent context for the first user;                                   ity to a system-detectable tag, device orientation, Velocity,
  determining whether the current context satisfies the trig            direction, distance, vibration, altitude, temperature, pressure,
     ger condition;                                                     humidity, Sound, luminous intensity, camera image, and
  in response to the trigger condition being satisfied, present         Video stream.
     ing the content piece to the first user,                      35      11. The method of claim 1, wherein the content piece
  receiving a response from the first user corresponding to             includes one or more of audio clip, image, video stream,
     the presented content piece;                                       language lesson, e-mail, weather report, calendar reminder,
  determining whether the received response matches the                 news feed, rich site summary (RSS) feed, information update
     expected response; and                                             from a Web 2.0 application, and Internet blog.
  performing an action based on an outcome of the determi          40      12. A computer-readable storage medium storing instruc
     nation.                                                            tions that when executed by a computer cause the computer to
  2. The method of claim 1, wherein the method further                  perform a method for delivering context-based content to a
comprises creating the content package for the first user,              first user, the method comprising:
wherein creating the content package involves:                             receiving at least one content package, wherein the content
  recording the content piece that is provided by the first        45         package includes at least one content piece and a set of
     user,                                                                    rules associated with the content package, wherein the
  creating an entry in a content database for the recorded                     set of rules includes a trigger condition and an expected
    content piece, wherein the entry includes one or more                     response, and wherein the trigger condition specifies a
    trigger conditions; and                                                   context that triggers a presentation of the content piece;
  associating the one or more trigger conditions for the entry     50      receiving a set of contextual information with respect to the
     with a user-defined context; and                                        first user;
  wherein the method further comprises:                                   processing the contextual information to determine a cur
    continuously comparing previously defined trigger con                    rent context for the first user;
      ditions for the entry with the ongoing context of the               determining whether the current context satisfies the trig
        first user, and                                            55        ger condition;
     in response to the one or more trigger conditions being              in response to the trigger condition being satisfied, present
        met, retrieving the content piece, and presenting the                ing the content piece to the first user,
        retrieved content piece to the first user.                        receiving a response from the first user corresponding to
  3. The method of claim 2, wherein the method further                       the presented content piece;
comprises creating a shareable content piece for the first user,   60     determining whether the received response matches the
wherein creating the sharable content piece involves:                        expected response; and
  recording the sharable content piece that is provided by the            performing an action based on an outcome of the determi
     first user; and                                                         nation.
  creating a content package for the recorded sharable con                13. The computer-readable storage medium of claim 12,
    tent piece, wherein the content package includes the           65   wherein the method further comprises creating the content
    recorded sharable content piece, and wherein the con                package for the first user, wherein creating the content pack
    tent package includes one or more trigger conditions;               age involves:
  Case 2:20-cv-10753 Document 1-1 Filed 11/25/20 Page 19 of 19 Page ID #:89


                                                     US 8,489,599 B2
                           25                                                                   26
  recording the content piece that is provided by the first              a context manager configured to process the contextual
     user,                                                                  information to determine a current context for the first
  creating an entry in a content database for the recorded                  user, and to determine whether the current context sat
    content piece, wherein the entry includes one or more                  isfies the trigger condition;
    trigger conditions; and                                              wherein in response to the trigger condition being satisfied,
  associating the one or more trigger conditions for the entry             the content delivery mechanism is configured to present
     with a user-defined context; and
                                                                           the content piece to the first user and
                                                                         wherein while presenting the content piece to the first user,
  wherein the method further comprises:                                    the content delivery mechanism is further configured to:
    continuously comparing previously defined trigger con         10       receive a response from the first user corresponding to
      ditions for the entry with the ongoing context of the                   the presented content piece,
       first user, and                                                     determine whether the received response matches the
     in response to the one or more trigger conditions being                  expected response, and
        met, retrieving the content piece and presenting the               perform an action based on an outcome of the determi
                                                                              nation.
        retrieved content piece to the first user.                15
                                                                          20. The apparatus of claim 19, wherein the apparatus fur
   14. The computer-readable storage medium of claim 13,               ther comprises a content management mechanism configured
wherein the method further comprises creating a shareable              to create the content package for the first user, wherein cre
content piece for the first user, wherein creating the sharable        ating the content package involves:
content piece involves:                                                   recording the content piece that is provided by the first
  recording the sharable content piece that is provided by the              user,
     first user; and                                                     creating an entry in a content database for the recorded
  creating a content package for the recorded sharable con                  content piece, wherein the entry includes one or more
    tent piece, wherein the content package includes the                   trigger conditions;
    recorded sharable content piece, and wherein the con                 associating the one or more trigger conditions for the entry
    tent package includes one or more trigger conditions;         25       with a user-defined context;
  wherein the content package allows a recipient of the con              continuously comparing previously defined trigger condi
    tent package to insert, modify, and/or remove content                  tions for the entry with the ongoing context of the first
                                                                            user, and
    and/or trigger conditions from the content package.                  in response to the one or more trigger conditions being met,
  15. The computer-readable storage medium of claim 12,           30
                                                                            retrieving the content piece and presenting the retrieved
wherein the method further comprises defining a context by:                 content piece to the first user.
  creating one or more context entries in a context manager;             21. The apparatus of claim 20, wherein the content man
     and                                                               agement mechanism is further configured to create a share
  associating a respective context entry with a set of contex          able content piece for the first user, wherein creating the
     tual information.                                            35
                                                                       sharable content piece involves:
   16. The computer-readable storage medium of claim 15,                 recording the sharable content piece that is provided by the
wherein the method further comprises updating entries in the                first user; and
content database and updating the context entries in the con             creating a content package for the recorded sharable con
text manager responsive to actions performed by the first user.             tent piece, wherein the content package includes the
   17. The computer-readable storage medium of claim 12,          40
                                                                            recorded sharable content piece, and wherein the con
wherein the contextual information includes one or more of:                 tent package includes one or more trigger conditions;
time, date, location, proximity to a system-detectable tag,              wherein the content package allows a recipient of the con
device orientation, Velocity, direction, distance, vibration,               tent package to insert, modify, and/or remove content or
altitude, temperature, pressure, humidity, Sound, luminous                  trigger conditions from the content package.
intensity, camera image, and video stream.                        45
                                                                         22. The apparatus of claim 19, wherein the context man
   18. The computer-readable storage medium of claim 12,               ager defines a context by:
wherein the content piece includes one or more of audio clip,            creating one or more context entries for the context; and
image, video stream, language lesson, e-mail, weather report,            associating a respective context entry with a set of contex
                                                                            tual information.
calendar reminder, news feed, rich site summary (RSS) feed,               23. The apparatus of claim 22, wherein the apparatus is
information update from a Web 2.0 application, and Internet       50
                                                                       further configured to update entries in the content database
blog.
   19. An apparatus for delivering context-based content to a          and update the user-defined context entries in the context
first user, comprising:                                                manager responsive to actions performed by the first user.
  a processor;                                                            24. The apparatus of claim 19, wherein the contextual
  an input mechanism configured to receive a set of contex        55
                                                                       information includes one or more of time, date, location,
     tual information with respect to the first user;                  proximity to a system-detectable tag, device orientation,
  a receiving mechanism configured to receive at least one             Velocity, direction, distance, vibration, altitude, temperature,
     content package, wherein the content package includes             pressure, humidity, Sound, luminous intensity, camera image,
                                                                       and video stream.
     at least one content piece and a set of rules associated            25. The apparatus of claim 19, wherein the content piece
     with the content package, wherein the set of rules           60
                                                                       includes one or more of audio clip, image, video stream,
     includes a trigger condition and an expected response,
     and wherein the trigger condition specifies a context that        language lesson, e-mail, weather report, calendar reminder,
     triggers a presentation of the content piece;                     news feed, rich site summary (RSS) feed, information update
  a content delivery mechanism configured to present the               from a Web 2.0 application, and Internet blog.
     context-based content to a first user, and                                                 k   k   k   k   k
